Exhibit 10.9

 

 

 

Dual Employment Agreement

 

United States

 

You will continue in your role as Senior Vice President, Human Resources/HS&E
for Civeo Corporation and the following terms and conditions of employment will
apply:

 

1. The Parties.

 

Civeo USA Corp. (in the following referred to as the “Employer”) and Allan
Schoening (in the following referred to as the “Executive”) (Collectively
referred to as “the Parties”) have today entered into the following employment
contract.

 

2. Period of employment.

 

Your contract will automatically renew every year on July 16th. Subject only to
the terms of the Executive Agreement, your employment with the Employer is at
will and may be terminated by either of the Parties at any time, with or without
cause.

 

3.0 Role and place of work

 

3.1      The Executive's job duties and responsibilities will be to serve as
Senior Vice President, Human Resources/HS&E, overseeing the human resources and
health safety and environmental operations of the Employer and reporting to
Bradley Dodson, Chief Executive Officer and President of Civeo USA Corp.

 

3.2      The majority of the work duties performed by the Executive will take
place at the address listed in section 3.3, or such other address in the United
States as Employer may dictate from time to time.

 

3.3      333 Clay St., Suite 4980 / Houston, TX 77002 / United States

 

4.0 Compensation & Benefits

 

4.1      The Executive’s annual salary under this contract is $200,000.00 USD.

 

4.2      The Executive will also be entitled to participate in an annual
incentive plan established by the Employer with a target amount equal to 50% of
Executive’s annual salary.

 

4.3     Civeo Corporation will cover the fees as it relates to personal income
tax preparation services for the duration of this Agreement and any years after
the termination of this Agreement that are impacted by tax issues incurred
during the assignment. Civeo Corporation will cover the fees for the services
from the Employer’s preferred Firm only, and will not reimburse the Executive
for any fees incurred as a result of service provided from any other vendor. In
addition, with regard to these fees, Civeo Corporation will pay the Executive
any gross-up payments necessary to result in this benefit being provided to the
Executive on a net non-taxable basis.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.4     Civeo Corporation agrees to reimburse the Executive for income taxes and
any related gross ups ultimately due and paid on compensation paid under this
Agreement that are in excess of those that would have been incurred had all
services been performed in the United States.

 

4.5     To the extent Civeo Corporation provides health and dental plan
coverage, the Executive will be entitled to participate in a group health and
dental plan maintained by Civeo Corporation or a subsidiary which includes out
of country emergency health and dental coverage.

 

4.6     Under the Employer’s policies, the Executive is only entitled to
participate in the retirement plan of one legal entity within the Civeo
Corporation worldwide organization. To the extent the Executive currently
participates in the plans of a legal entity other those maintained by Civeo
Corporation, Executive will continue participation in such plans unless
determined otherwise by Employer.

 

4.7     All long-term incentive compensation will be awarded based on services
provided in the United States.

 

4.8     All payments to the Executive under this agreement will be subject to
withholding of all applicable social and income taxes.

 

5.0 Governing law and jurisdiction.

 

This Agreement will be governed and construed in accordance with the laws of the
State of Texas without regard to conflicts of law principles.  Each party hereto
irrevocably submits to the exclusive jurisdiction of the State and Federal
Courts in Harris County, Texas, for the purposes of any proceeding arising out
of this agreement.

 

6.0 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

 

7.0 Entire Agreement.

 

This Agreement is an integration of the parties’ agreement and no agreement or
representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement hereby expressly terminates,
rescinds and replaces in full any prior agreement (written or oral) between the
parties relating to the subject matter hereof. Notwithstanding the foregoing,
the Executive Agreement between the Employer and the Executive dated as of July
13, 2015 (the “Executive Agreement”) remains in full force and effect and is not
affected by this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

8.0 Section 409A

 

The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Code and the regulations and
interpretive guidance promulgated thereunder (collectively, “Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. The Employer and the Executive shall
take commercially reasonable efforts to reform or amend any provision hereof to
the extent that either of them reasonably determine that such provision would or
could reasonably be expected to cause the Executive to incur any additional tax
or interest under Section 409A to try to comply with or be exempt from Section
409A through good faith modifications, in any case, to the minimum extent
reasonably appropriate to conform with Section 409A, provided that any such
modifications shall not increase the cost or liability to the Employer. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Employer of the applicable
provision without violating the provisions of Section 409A. To the extent that
any reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Executive submits Executive’s reimbursement request promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, other than medical expenses referred to in Section 105(b) of
the Code, and Executive’s right to reimbursement under this Agreement will not
be subject to liquidation or exchange for another benefit.

 

 

 

 

 

 

 

/s/ Bradley J. Dodson

 

 

July 16, 2015

 

BRADLEY J. DODSON

 

 

DATE

 

Chief Executive Officer and President, Civeo Corporation

 

 

 

 

                    /s/ Allan Schoening     July 16, 2015   ALLAN SCHOENING    
    DATE            

 

 